Case 6:18-cv-02024-RBD-TBS Document 8 Filed 11/29/18 Page 1 of 2 PageID 95




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


 MANUEL MIJARES, MARIAN
 GODOY, JOANDERSON
 BENCOMO, ANOAS DIONICIO,
 on behalf of themselves and on behalf
 of all others similarly situated,

        Plaintiff,

 v.                                            Case No.: 6:18-cv-02024-RBD-TBS

 THE SERVICE COMPANIES, INC.,

       Defendant.
 ____________________________________/

          PLAINTIFFS’ NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

       IS             related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:

                       Ninth Judicial Circuit, Orange County, Florida
                       Case No. 2018 CA 003551 OC

       IS NOT         related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

        I further certify that I will serve a copy of this Notice of Pendency of Other Actions

 upon each party no later than fourteen days after appearance of the party.
Case 6:18-cv-02024-RBD-TBS Document 8 Filed 11/29/18 Page 2 of 2 PageID 96




         Dated this 29th day of November 2018.

                                               Respectfully submitted,




                                               LUIS A. CABASSA
                                               Florida Bar Number: 0053643
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 N. Florida Avenue, Suite 300
                                               Tampa, Florida 33602
                                               Main Number: 813-224-0431
                                               Direct Dial: (813) 379-2565
                                               Facsimile: 813-229-8712
                                               Email: lcabassa@wfclaw.com
                                               Email: twells@ wfclaw.com
                                               Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 29th day of November, 2018, the foregoing was

 electronically filed with the Clerk of the Court via the CM/ECF system, which will send a

 notice of electronic filing to:

 Lindsay Denise Swiger
 Erika R. Royal
 Holland & Knight, LLP
 50 North Laura Street, Suite 3900
 Jacksonville, FL 32202
 Email: Lindsay.swiger@hklaw.com
 Email: Erika.royal@hklaw.com
 Email: juliana.nwafor@hklaw.com




                                               LUIS A. CABASSA




                                           2
